Citation Nr: 0933019	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-23 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1981 until 
September 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for pes 
planus and plantar fasciitis.  Where a disease or condition 
pre-existed service, it will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  As service medical records show 
that pes planus was noted upon enlistment examination in July 
1981, the Veteran is found to have had a pre-existing disease 
or condition upon entering service and thus is not presumed 
sound with respect to his feet.  Although plantar fasciitis 
was not noted upon entrance into service, during service in 
September 1981 a physician assessed the Veteran's pes planus 
to be secondary to plantar fasciitis, intimating that it too 
was present at enlistment.

In September 2008 the case came before the Board and was 
reopened for receipt of new and material evidence.  The Board 
found that additional development was necessary before the 
claims could be fully adjudicated.  Specifically, past VA 
examinations were found to be deficient in meeting VA's duty 
to assist.  The duty to assist requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

VA medical opinions had been previously advanced in February 
2005 and May 2007.  In February 2005 the examiner reviewed 
the Veteran's c-file but did not conduct a physical 
examination.  Based on the information presented, he 
diagnosed the Veteran with bilateral pes planus and plantar 
fasciitis.  The examiner went on to state that the Veteran 
had a flat foot deformity prior to military service and that 
the deformity was aggravated, along with pes planus, while in 
service.  The examiner declined, however, to state whether 
the Veteran's current foot disorder was the result of 
military service, because he did not know what the Veteran's 
history since leaving service had been.  In May 2007 an 
additional VA medical opinion was offered that indicated, 
after a review of the c-file and the Veteran's post-service 
history, that the Veteran's pes planus had not worsened 
beyond its natural progression.  The examiner concluded that 
the Veteran's current symptoms were not at least as likely as 
not related to activity in service.

The above opinions were deficient in that they were based 
only upon reviews of the claims file and did not include 
physical examinations of the Veteran to determine the 
progression of any current foot disorders.  Accordingly, the 
Board remanded this case to obtain a physical examination to 
determine whether the Veteran's pre-existing bilateral pes 
planus increased in severity beyond its natural progression 
during the Veteran's military service.  The Board also 
required that the examiner opine as to whether any other 
current foot disability, including plantar fasciitis, if 
present, is related to service.  

In November 2008 a VA examination was conducted pursuant to 
the requirements of the remand.  While the examiner did state 
that pes planus would have progressed whether or not the 
Veteran was in service, he did not indicate if the disease 
increased beyond it's natural progression during the 
Veteran's active service.  The examiner went on to state that 
pes planus did not contribute to plantar fasciitis, but that 
plantar fasciitis may be related to pes planus.  However, the 
examiner failed to indicate whether any current foot 
disability, including plantar fasciitis, is related to 
service.  The examiner concluded by indicating that if a 
further opinion was needed, the expertise of a podiatrist 
should be sought.

A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In this case, the 
development requested by the Board in its September 2008 
remand was not fully complied with.  To ensure that VA has 
met its duty to assist and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following action:

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for foot disorders. The claims 
file should be made available to the 
examiner prior to the examination, and the 
examiner should indicate in the 
examination report that the claims file 
was reviewed. The examiner should be a 
podiatrist or other appropriate 
specialist.  The examiner is asked to 
diagnose any current  disorders of the 
feet and to answer the following 
questions:

a.  Did pre-existing pes planus 
increase in severity beyond its natural 
progression during the Veteran's 
military service (i.e. is pes planus 
worse than it would have been if the 
Veteran had not been in military 
service)? If the disorder did not 
increased in severity during service, 
the examiner should state so. The 
examiner should provide a detailed 
rationale for the opinion.

a.  Was plantar fasciitis pre-existing 
at the time of service and, if so, did 
it increase in severity beyond its 
natural progression during the 
Veteran's military service (i.e. is 
plantar fasciitis worse than it would 
have been if the Veteran had not been 
in military service)? If the disorder 
did not increased in severity during 
service, the examiner should state so. 

b.  The examiner should also opine 
whether any other current foot 
disability, if present,  is related to 
service. The examiner should 
specifically address the etiology of 
foot pain that were noted during 
service.

The examiner should provide a detailed 
rationale for all opinions given.

2.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record. If the disposition of 
the claim remains unfavorable, the RO 
should furnish the Veteran a supplemental 
statement of the case and afford them an 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
 ROBERT E. O' BRIEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

